DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities: the claim recites “aggregated number of eaches”. For examinations purposes, this will be interpreted as “aggregated number of each”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “negatively impact” in claim 3 is a relative term which renders the claim indefinite. The term “negatively impact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, claim 3 will be interpreted as “events that delay distribution of the items”.
The term “positively impact” in claim 4 is a relative term which renders the claim indefinite. The term “positively impact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, claim 4 will be interpreted as “events that speed-up distribution of items”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1

Claims 1-20 are directed to a system (i.e., a machine). Therefore, claims 1-20 all fall within the one of the four statutory categories of invention.

Step 2A, Prong One
Independent claim 1 substantially recites  tracking orders in a supply chain; receiving a request for an order metric for an order, wherein the order includes a plurality of items being distributed to a plurality of destination locations across a plurality of loads; identifying (i) inventory readiness dates for the items in the order and (ii) the loads transporting the items to their respective destination locations, wherein the inventory readiness dates specify predetermined first calendar dates on which the items are scheduled to be ready for distribution from the corresponding destination locations; determining current statuses and estimated times of arrival for the loads at their respective destination locations, wherein the estimated times of arrival specify second calendar dates on which the items are projected to arrive at their respective destination locations based, at least in part, on the current statuses; determining individual item metrics for the items in the order based, at least in part, on a comparison of the inventory readiness dates for the items with the estimated times for arrival for the loads transporting the items; generating the order metric for the order based, at least in part, on a combination of the individual item metrics for the items in the order; and outputting the order metric for the order, wherein the order metric provides an aggregate view of the order's status across the plurality of loads transporting the items to the plurality of destinations against the inventory readiness dates for the items within the supply chain

The limitations stated above (i.e., supply chain management to track and assess the state of the supply chain, including determining inventory readiness metrics; See Para. [0004] of Applicant’s specification) are processes/functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interactions, including business relations). Therefore, the claim recites an abstract idea.

Step 2A, Prong Two

The judicial exception is not integrated into a practical application. Claim 1 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent). The claim recites the additional elements of: (i) a system, (ii) one or more processors, and (iii) computer-readable memory storing instructions.
The additional elements of (i) a system, (ii) one or more processors, and (iii) computer-readable memory storing instructions are recited at a high level of generality (see [0095-0099] of the Applicants PG Publication discussing the system, processors and computer-readable memory storing instructions) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).


Accordingly, these additional elements, when viewed as a whole/ordered combination [See Figures 1 and 5 showing all the additional elements (i) a system, (ii) a supply chain, (ii) one or more processors, and(iii) computer-readable memory storing instructions in combination], do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.


Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims 1 is ineligible.

Dependent Claims 2-12 and 17-20 merely narrow the previously recited abstract idea limitations. For reasons described above with respect to claim 1 these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2-12 and 17-20 are also ineligible.



Step 2A, Prong Two
Dependent Claim 13 further narrow the previously recited abstract idea limitations. Claim 13 also recites the additional element of trucks, which is recited at a high-level of generality (See [0045] of the Applicants PG Publication disclosing trucks) such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: “apply it” (or an equivalent), and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of trucks does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 13 is ineligible.
Dependent Claim 14 merely narrows the previously recited abstract idea limitations. For reasons described above with respect to claim 1 these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claim 14 is also ineligible.

Step 2A, Prong Two
Dependent Claim 15 further narrow the previously recited abstract idea limitations. Claim 15 also recites the additional element of actor systems, which is recited at a high-level of generality (See [0011] of the Applicants PG Publication disclosing actor systems) such that when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.

Step 2B
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: generally link the use of a judicial exception to a particular technological environment or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of actor systems does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 15 is ineligible.

Step 2A, Prong Two
Dependent Claim 16 further narrow the previously recited abstract idea limitations. Claim 16 also recites the additional elements of buyer systems, logistics systems, retail systems, and consumers, which is recited at a high-level of generality (See [0002] of the Applicants PG Publication disclosing consumers, and [0011] of the Applicants PG Publication disclosing buyer systems, logistics systems, and retail systems) such that when viewed as whole/ordered combination, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)).
Accordingly, the additional elements, when viewed individually and as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.



Step 2B
As discussed above with respect to Step 2A Prong Two, the additional element amounts to no more than: generally link the use of a judicial exception to a particular technological environment or field of use, and is not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional element of actor systems does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 16 is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roelofs (US 20160217399) in view of Kodger (US 20100138355) and Aggarwal (US 20200342398).

Claim 1:
Roelofs teaches:
A system for tracking orders in a supply chain, the system comprising:
(Roelofs – [Abstract] - "A system and method for tracking shipments in a supply chain is provided.")

one or more processors; and
(Roelofs - [Claim 1] - "A computer system, comprising: one or more processors;”)

computer-readable memory storing instructions that, when executed by the processors, cause the processors to perform operations comprising:
(Roelofs - [0023] - "This disclosure is intended to encompass the method of operation and tangible and non-transient computer readable medium containing microprocessor executable instructions to perform the operations of each of the communication device, server, and system.")

receiving a request for an order metric for an order,
(Roelofs - "[0126] - "The display 900 of FIG. 9 depicts further information provided by the transport module 328. The tool bar 904 gives the user the option of selecting shipments, routes, and insights (selected for display 900). "Shipments" provides information on each shipment (order metrics) in the selected supply and/or logistics chain, ... Below the summaries is a scrollable listing of shipment cards 944a-d configured as discussed above with reference to FIG. 8." [0127] - "A display selector (not shown) controls the display and the display configuration and selects the information displayed to the user. (the selecting of the information displayed to the user is considered the request of the order metric, which is received by the system through the display selector)”)

wherein the order includes a plurality of items being distributed to a plurality of destination locations across a plurality of loads;
(Roelofs - [0073] - "FIG. 4 (which can be a display outputted by the supply and/or logistics chain management system 150) is an illustration of a globally distributed supply and/or logistics chain 200. With reference to FIG. 4, locations of various supply and/or logistics chain sites, including the tier 2 enterprise supplier 104, first, second, . . . nth tier 3 enterprise suppliers 108a-n, and first, second, third, ... nth tier 4 enterprise suppliers 112a-m. Material and/or part and/or component and/or product (items) shipment lines (represent the distribution lines of each of the plurality of loads) 200a-g between the various related nodes (a plurality of destination locations) can be shown. ... For example, relevant information about the node can include enterprise and/or organization name, materials and/or part and/or component and/or products supplied by the enterprise, and one-hop related enterprises (for example, the supplier to the selected node and the purchaser from the selected node) (each node represents a destination location within the supply chain of the tier 1 enterprise). Relevant information about the shipment line can include the name of the freight carrier, number, type, and value of material and/or part and/or component and/or product currently being shipped, (plurality of items) and the current status of the shipment.”)

identifying (i) inventory readiness dates for the items in the order and
(Roelofs - [0108] - "The transport module 328 can provide scheduling information, including projected shipment arrival dates for parts, components, and/or products from a first, second, third, or fourth tier enterprise 100, 104, 108, and 112 and required shipment departure dates for parts, components, and/or products.")

(ii) the loads transporting the items to their respective destination locations,
(Roelofs - [0073] - "FIG. 4 (which can be a display outputted by the supply and/or logistics chain management system 150) is an illustration of a globally distributed supply and/or logistics chain 200. With reference to FIG. 4, locations of various supply and/or logistics chain sites, including the tier 2 enterprise supplier 104, first, second, . . . nth tier 3 enterprise suppliers 108a-n, and first, second, third, ... nth tier 4 enterprise suppliers 112a-m. Material and/or part and/or component and/or product shipment lines 200a-g between the various related nodes (represent the distribution lines of loads transporting items to their destination locations) can be shown.")

wherein the inventory readiness dates specify predetermined first calendar dates on which the items are scheduled to be ready for distribution from the corresponding destination locations;
(Roelofs - [0108] - "The transport module 328 can provide scheduling information, including projected shipment arrival dates for parts, components, and/or products from a first, second, third, or fourth tier enterprise 100, 104, 108, and 112 and required shipment departure dates for parts, components, and/or products.")

determining current statuses and estimated times of arrival for the loads at their respective destination locations,
(Roelofs - [0106] - "The module 328 can provide not only shipment visibility and estimated shipment arrival times but also early warning of delays." [0108] - "The transport module 328 can provide scheduling information, including projected shipment arrival dates for parts, components, and/or products from a first, second, third, or fourth tier enterprise 100, 104, 108, and 112 and required shipment departure dates for parts, components, and/or products.")

wherein the estimated times of arrival specify second calendar dates on which the items are projected to arrive at their respective destination locations based, at least in part on the current statuses;
(Roelofs - [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the parts, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates. ... It can be determined using actual real time tracking of the current shipment location and an estimate of how long the shipment will require to transit the remainder of the route (including route segments and hubs).”)

determining individual item metrics for the items in the order
(Roelofs – [0121] – “the transport module 328 includes a number of computational modules and data structures, including: a shipment card 504 containing descriptive parameters and other information for a corresponding shipment (which descriptive parameters can include one or more of shipment identifier, shipment carrier, shipment transportation mode (for example, rail, air, ship, or truck), shipment contents (for example, type and/or identification of items and corresponding quantities), shipment origin, shipment destination, shipment timestamp for last update to the shipment card 504, current and/or projected shipment time and/or duration and/or status (item metrics) (for example, number of days delayed, on time, or number of days early relative to a projected shipment arrival time),”)

outputting the order metric for the order,
(Roelofs – [0096] – “KPI metrics include DIFOT (delivery in full and on time), on time shipping/delivery (for example, on time customer shipment, on-time supplier delivery, on-time arrivals, etc.),” [0096] – “Dashboard displays can provide users with real-time tracking of selected KPI metrics”)

As discussed above, Roelofs teaches determining individual item metrics for the items in the order, but does not explicitly teach, however Kodger, in the same field of endeavor teaches that the determining is:

based, at least in part, on a comparison of the inventory readiness dates for the items with the estimated times for arrival for the loads transporting the items;
(Kodger – [0017] – “If each shipped item arrives at one of the intermediate points during the shipped item's associated arrival time interval (i.e. estimated arrival times) and departs the intermediate point during the departure time interval (i.e. “inventory readiness date”) then the shipped item is assumed to be on schedule (item metric) to be delivered to the destination on its expected date of delivery. The items are then shipped from the shipper to the recipient and the actual time and date that each shipped item arrives and departs from an intermediate point is recorded. The actual time and date that each shipped item arrives and departs from an intermediate point is then compared to the arrival time intervals and the departure time intervals for that corresponding intermediate point. If the actual time and date that each shipped item arrives and departs from an intermediate point falls outside either the arrival time interval or the departure time interval for that corresponding intermediate point for that shipped item, then an alert is provided.”
Examiners Note: the departure time interval of Kodger is interpreted to be equivalent to the required shipment departure dates of Roelofs.

Additionally, Roelofs does not explicitly teach, however Kodger, in the same field of endeavor, teaches:

wherein the order metric provides an aggregate view of the order's status across the plurality of loads transporting the items to the plurality of destinations against the inventory readiness dates for the items within the supply chain.
(Kodger – [0020] – “Next, a departure time interval for recording the departure of each shipped item from each intermediate point is determined. Recording the departure at each intermediate point within the departure time interval (i.e. inventory readiness dates) indicates that the one or more shipped items are on schedule to be delivered to the recipient on the expected date of delivery. (order metric)” [0073-0075] – “Each route includes an origination ("ORIG"), a destination ("DEST"), and possibly one or more intermediate locations that the item will pass through on its journey from the shipper to the destination as well as certain time intervals for each scan or read to occur such that the item will be delivered on the expected date. … At Step 714, it is determined whether the actual locations where the item was scanned or read corresponds to the locations and time intervals identified in the preferred route. If, at Step 714, the item was scanned at a location identified in the preferred route and at a time within the designated time interval for that location, the process goes to Step 716  … If, at Step 714, the item was scanned or read at a location not identified in the preferred route or if it was scanned outside the designated time interval for a location, or if the item is not scanned or read at an expected location, then in Step 720 the item is flagged for investigation and possible alert to the shipper, recipient and/or authorized third parties.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs with the package tracking system of Kodger in order to provide improved visibility of shipments within the supply chain system (Kodger – 0017).

Roelofs in view of Kodger does not explicitly teach, however Aggarwal, in the same field of endeavor, teaches:

 generating the order metric for the order based, at least in part, on a combination of the individual item metrics for the items in the order; and
(Aggarwal – “At stage A, the customer may use one of sales channels 105 to place an order 140. Sales channels 105 may include online sales, offline sales, etc. Order 140 may be transmitted to ODRP 110 to be processed. In particular, order 140 may be sent to delivery promise engine 115. At stage B, delivery promise engine 115 may determine order commitment dates (order metrics), product information, other order-related information, or any combination thereof. Order commitment dates (order metrics, i.e. on time customer shipment of Roelofs) may include EDD 150 and an estimated shipping date (ESD) 155. ESD 155 as used herein, may be a date that the items or products included in the order leave a fulfillment center for shipment to the customer. To determine ESD 155, delivery promise engine 115 may determine product information such as lead times associated with the product (item metrics, i.e. projected shipment times of Roelofs).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs in view of Kodger with the order delivery system of Aggarwal in order to provide improved accuracy in generating order metric measurements. (Aggarwal – 0003).

Claim 7:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 1. Roelofs teaches:

wherein the individual metrics comprise enumerated values for the items that include:
(Roelofs – [0121] – “the transport module 328 includes a number of computational modules and data structures, including: a shipment card 504 containing descriptive parameters and other information for a corresponding shipment (which descriptive parameters can include one or more of shipment identifier, shipment carrier, shipment transportation mode (for example, rail, air, ship, or truck), shipment contents (for example, type and/or identification of items and corresponding quantities), shipment origin, shipment destination, shipment timestamp for last update to the shipment card 504, current and/or projected shipment time and/or duration and/or status (item metrics) (for example, number of days delayed, on time, or number of days early relative to a projected shipment arrival time (enumerated values)),”)

(i) a first enumerated value that indicates an item is on- track to satisfy a corresponding inventory readiness date,
(Roelofs - [0123] - "The second display 608 includes the information on the left side of the first display 600, including the icon 632 indicating whether the corresponding route segment is by truck, rail, plane or ship, the shipment identifier 646 and carrier 636 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment.")

(ii) a second enumerated value that indicates the item is at risk of failing to satisfy the corresponding inventory readiness date, and 
(Roelofs - [0099] - "The exposure module 324 can identify and respondto risks in a selected supply and/or logistics chain." [0100] - "When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information." [0123] - "The second display 608 includes the information on the left side of the first display 600, including the icon 632 indicating whether the corresponding route segment is by truck, rail, plane or ship, the shipment identifier 646 and carrier 636 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment.")

(iii) a third enumerated value that indicates an item is ahead of schedule for satisfying the corresponding inventory readiness date.
(Roelofs - [0123] - "The second display 608 includes the information on the left side of the first display 600, including the icon 632 indicating whether the corresponding route segment is by truck, rail, plane or ship, the shipment identifier 646 and carrier 636 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment.")

Claim 8:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 7. Roelofs teaches:

wherein generating the order metric comprises: identifying a first proportion of the items with the first enumerated value for the individual metrics;
(Roelofs - "On Time Arrival Performance" 916. Each of these fields provides options for "All Carriers" 920, "All Sites" 924, and "All Regions" 928) and provides a pie chart or other graphical representation 932 of the pertinent results for each field)

wherein generating the order metric comprises: identifying a first proportion of the items with the first enumerated value for the individual metrics; 
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0099] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis."  [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates.")

identifying a second proportion of the items with the [second enumerated value] for the individual metrics;
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0097] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis." [0100] - "When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information." [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates.")
	
identifying a third proportion of the items with the third enumerated value for the individual metrics; and
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0099] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis."  [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates." [0123] - "The second display 608 includes the information on the left side of the first display 600, including the icon 632 indicating whether the corresponding route segment is by truck, rail, plane or ship, the shipment identifier 646 and carrier 636 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment.")

generating a first proportion value, a second proportion value, and a third proportion value for the first proportion, the second proportion, and the third proportion, respectively, wherein the order metric comprises the first proportion value, the second proportion value, and the third proportion value.
(Roelofs - [0097] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis.")

Claim 9:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 8. Roelofs teaches:

 the first proportion value comprises a first percentage of the items that are part of the first proportion of the items;
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0099] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis."  [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates.")

the second proportion value comprises a second percentage of the items that are part of the second proportion of the items; and
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0097] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis." [0100] - "When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information." [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates.")

the third proportion value comprises a third percentage of the items that are part of the third proportion of the items.
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0099] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis."  [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates." [0123] - "The second display 608 includes the information on the left side of the first display 600, including the icon 632 indicating whether the corresponding route segment is by truck, rail, plane or ship, the shipment identifier 646 and carrier 636 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment.")

Claim 10:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 8. Roelofs teaches:

the first proportion value comprises a first number of the items that are part of the first proportion of the items;
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0099] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis."  [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates.")

the second proportion value comprises a second number of the items that are part of the second proportion of the items; and
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0097] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis." [0100] - "When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information." [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates.")

the third proportion value comprises a third number of the items that are part of the third proportion of the items.
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0099] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis."  [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates." [0123] - "The second display 608 includes the information on the left side of the first display 600, including the icon 632 indicating whether the corresponding route segment is by truck, rail, plane or ship, the shipment identifier 646 and carrier 636 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment.")

Claim 11:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 10. Roelofs teaches:

the first number of items comprises a first aggregated number of eaches that are part of the first proportion of the items;
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0099] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis."  [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates.")

the second number of items comprises a second aggregated number of eaches that are part of the second proportion of the items; and
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0097] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis." [0100] - "When a disruption event occurs, the exposure module 324 can geo-locate the failure path against plural points in the selected supply and/or logistics chain and assess a likelihood of impact toward the delivery of products to customers, and, when the likelihood and/or severity of impact is sufficiently high, generate and send to a client communication device 312 an auto-notification containing event information." [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates.")

the third number of items comprises a third aggregated number of eaches that are part of the third proportion of the items.
(Roelofs - [0075] - "The performance information can be associated with a date, month, and/or season-of-year. KPI metrics can be generated from the performance information, such as on time shipment rate or percentage, late shipment rate or percentage, product rejection rate based on nonconformance with one or more restrictions, specifications, and/or requirements, parts, components, and/or product acceptance rate based on conformance with one or more restrictions, specifications, and/or requirements, and the like." [0099] - "scorecards (with optional breakdowns and thresholds) to track important numerical values or KPI metrics, such as dollars of global inventory, and pie and/or bar charts. The dashboard element can show the KPI metric on an absolute (for example, numerical) or relative (for example, percentage) basis."  [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates." [0123] - "The second display 608 includes the information on the left side of the first display 600, including the icon 632 indicating whether the corresponding route segment is by truck, rail, plane or ship, the shipment identifier 646 and carrier 636 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment.")

Claim 17:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 1. Roelofs teaches:

wherein the request specifies the order with an order identifier that is used to identify the items that are being distributed to the destination locations.
(Roelofs - shipment identifier 646 for the corresponding route segment, shipment status 640 (for example, number of days delayed, on time, or number of days early relative to a projected shipment time over the corresponding route segment), and a description 644 of the quantity and items in the shipment.”)

Claim 18:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 1. Roelofs teaches:

wherein the request specifies a plurality of orders that collectively include the plurality of items,
(Roelofs - [0125] - "the shipment card 504 for a selected shipment. The information includes shipment identifier 804 (AIRKLM005), shipment destination 808 (bicycle plant in Amsterdam, NL), number of items in the shipment 810 (665 items) (items included in each shipment), date of last shipment card update 812 (Aug. 30, 2014), current status of the corresponding shipment 816 (62.3 days late), shipment type icon 820 (for example, truck), and carrier identifier 824 (DHL)." [0126] - "Shipments" provides information on each shipment in the selected supply and/or logistics chain, "routes" provides information on each transport object (for example, route segment, hub, carrier, etc.) in each route in the selected supply and/or logistics chain, and "insights" provides analytical results regarding shipment performance for the selected supply and/or logistics chain. ... The right of the display 900 includes summaries 936 and 940 for the shipments that did not ship (324) and that did ship (296) (plurality of orders). Below the summaries is a scrollable listing of shipment cards 944a-d configured as discussed above with reference to FIG. 8." [0127] - "A display selector (not shown) controls the display and the display configuration and selects the information displayed to the user.(request)"

the request including a plurality of order identifiers that are used identify the plurality of items that are being distributed to the destination locations.
(Roelofs - [0125] - "the shipment card 504 for a selected shipment. The information includes shipment identifier 804 (AIRKLM005) (order identifier), shipment destination 808 (bicycle plant in Amsterdam, NL), number of items in the shipment 810 (665 items) (items included in each shipment), date of last shipment card update 812 (Aug. 30, 2014), current status of the corresponding shipment 816 (62.3 days late), shipment type icon 820 (for example, truck), and carrier identifier 824 (DHL)." [0126] - "Shipments" provides information on each shipment in the selected supply and/or logistics chain, "routes" provides information on each transport object (for example, route segment, hub, carrier, etc.) in each route in the selected supply and/or logistics chain, and "insights" provides analytical results regarding shipment performance for the selected supply and/or logistics chain. ... The right of the display 900 includes summaries 936 and 940 for the shipments that did not ship (324) and that did ship (296) (plurality of orders). Below the summaries is a scrollable listing of shipment cards 944a-d configured as discussed above with reference to FIG. 8." [0127] - "A display selector (not shown) controls the display and the display configuration and selects the information displayed to the user.(request)")

Claim 19:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 18. Roelofs teaches:

wherein the order metric comprises a composite metric that provides an aggregate and combined view of the plurality of orders' status.
(Roelofs - [0126] - "The tool bar 904 gives the user the option of selecting shipments, routes, and insights (selected for display 900). "Shipments" provides information on each shipment in the selected supply and/or logistics chain, "routes" provides information on each transport object (for example, route segment, hub, carrier, etc.) in each route in the selected supply and/or logistics chain, and "insights" provides analytical results regarding shipment performance for the selected supply and/or logistics chain. The left of the display 900 provides fields for "What Didn't Ship Yesterday" 908, "What Didn't Arrive Yesterday" 912, and "On Time Arrival Performance" 916. Each of these fields provides options for "All Carriers" 920, "All Sites" 924, and "All Regions" 928) and provides a pie chart or other graphical representation 932 of the pertinent results for each field ( e.g., for field 908 19% of all shipments for the selected one of the carriers, sites, or regions did not ship yesterday while 80% shipped and for field 912 41 % of all shipments for the selected one of the carriers, sites, or regions did not arrive yesterday while 59% arrived). (aggregated order metrics)”)

Claims 2-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roelofs (US 20160217399) in view of Kodger (US 20100138355) and Aggarwal (US 20200342398), in further view of Peterkofsky (US 20060206387).

Claim 2:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 1. Roelofs does not explicitly teach, however, Kodger, in the same field of endeavor, teaches:
	
the inventory readiness dates were determined at an earlier time when the order was created and before the items were in transit to the destinations locations, and
(Kodger - [0017] - "  The method comprises establishing one or more routes for each shipped item from a shipper to a destination, wherein each route is comprised of one or more intermediate points. An expected date of delivery at the destination is then established for each shipped item. An arrival time interval for each intermediate point for recording the arrival of each shipped item is then determined. A departure time interval for each intermediate point for recording the departure of each shipped item is also determined.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs with the package tracking system of Kodger in order to provide improved visibility of shipments within the supply chain system (Kodger – 0017)

Roelofs in view of Kodger and Aggarwal does not explicitly teach, however, Peterkofsky, in the same field of endeavor, teaches:

the inventory readiness dates for the items remain unchanged from the earlier time regardless of events occurring that impact distribution of the items to the destination locations by the first dates.
(Peterkofsky - [0024] - " application of multi-level firming may require coordinating the firming levels applied to different loads, shipments, and so on to facilitate maintaining mutual consistency between the firming levels. For example, designating that the itinerary of a shipment cannot change may also require that the load(s) associated with the shipment(s) is/are also immutable.” [0044] – “itinerary (e.g., set of stops and set of related arrival and departure times)”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs in view of Kodger, and further in view of Aggarwal with the transportation planning system of Peterkofsky in order to provide improved facilitation of accommodating transportation situations where it may be desirable to maintain some attributes associated with shipment. (Peterkofsky – 0013)

Claim 3:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 2. Roelofs in view of Kodger and Aggarwal does not explicitly teach, however Peterkofsky, in the same field of endeavor, teaches:

wherein the inventory readiness dates for the items remain unchanged regardless of events that delay and negatively impact distribution of the items to the destination locations by the first dates.
(Peterkofsky - [0014] - " As an example of the complexity in the modern business world, consider a situation where a plan may include loads with one firmed attribute (e.g., route) while other attributes remain not firmed (e.g., shipments assigned to a load). By way of illustration, example systems and methods may be configured to firm the route while leaving the contents mutable (truck schedules (and their required inventory readiness dates) remain unchanged independent of shipment item availability) and thus allow a shipment to be added or removed from the load in the plan while the route of the load itself must remain unchanged.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs in view of Kodger, and further in view of Aggarwal with the transportation planning system of Peterkofsky in order to provide improved facilitation of accommodating transportation situations where it may be desirable to maintain some attributes associated with shipment. (Peterkofsky – 0013)

Claim 5:

Roelofs in view of Kodger and Aggarwal in further view of Peterkofsky teach the limitations associated with Claim 2. Roelofs additionally teaches:

wherein the inventory readiness dates are different from and independent of the estimated times of arrival specifying the second calendar dates on which the items are projected to arrive at their respective destination locations.
(Roelofs - [0108] - "The transport module 328 can provide scheduling information, including projected shipment arrival dates for parts, components, and/or products from a first, second, third, or fourth tier enterprise 100, 104, 108, and 112 and required shipment departure dates for parts, components, and/or products.")

Claim 6:

Roelofs in view of Kodger and Aggarwal in further view of Peterkofsky teach the limitations associated with Claim 5. Additionally, Roelofs teaches:

whereas the second dates are continually changed after being initially determined in response to the current statuses for the loads being updated.
(Roelofs - [0089] - "The shipments can be tracked by one or more techniques. The shipment enterprise server 250 can provide position and status updates, such as freight tracking information and freight movement projections (estimated delivery dates) between two locations, to the supply and/or logistics chain management system server 204. ... The RTLS system can provide information on how fast the shipment is moving (based on changes in position as a function of time) and estimate when the shipment will arrive at its final or intermediate destination. (updating estimated delivery dates in response to current status)" [0111] - "The estimated or projected delivery date for an order can include an associated probability or likelihood and, optionally, an associated range of arrival dates that the pails, components, and/or products in the order will be timely received by the selected arrival date or within the range of arrival dates. ... It can be determined using actual real time tracking of the current shipment location and an estimate of how long the shipment will require to transit the remainder of the route (including route segments and hubs).")

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roelofs (US 20160217399) in view of Kodger (US 20100138355) and Aggarwal (US 20200342398) further in view of Peterkofsky (US 20060206387) as applied in Claim 2, further in view of Hance (US 20190066041).

Claim 4:

Roelofs in view of Kodger and Aggarwal in further view Peterkofsky does not explicitly teach, however Hance, in the same field of endeavor, teaches:

wherein the inventory readiness dates for the items remain unchanged regardless of events that speed-up and positively impact distribution of the items to the destination locations by the first dates.
(Hance – [0125] -  “scenario 800 where trucks arrive, load, unload, and depart a warehouse. Scenario 800 begins with truck 810 arriving at gate 712 of warehouse yard 710 and warehouse 140. Warehouse and supply-chain coordinator 100 determines that truck 810 has to park and wait for a time slot at an incoming loading dock, and so allocates parking spot 842 for truck 810, where truck 810 is parked.")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs in view of Kodger, and further in view of Aggarwal, and further in view of Peterkofsky with the truck routing system of Hance in order to “allow for accurate inventory tracking as well as accurate projections of when inventory may be made available for pickup at the warehouse” (Hance – 0023)

Roelofs in view of Kodger and Aggarwal does not explicitly teach, however Peterkofsky, in the same field of endeavor, teaches:

wherein the first dates and the second dates (taught by Roelofs) are different in at least that the first dates remain unchanged after initially determined at the earlier date
(Peterkofsky - [0024] - " application of multi-level firming may require coordinating the firming levels applied to different loads, shipments, and so on to facilitate maintaining mutual consistency between the firming levels. For example, designating that the itinerary of a shipment cannot change may also require that the load(s) associated with the shipment(s) is/are also immutable.” [0044] – “itinerary (e.g., set of stops and set of related arrival and departure times)”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs in view of Kodger, and further in view of Aggarwal with the transportation planning system of Peterkofsky in order to provide improved facilitation of accommodating transportation situations where it may be desirable to maintain some attributes associated with shipment. (Peterkofsky – 0013) 

Claims 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roelofs (US 20160217399) in view of Kodger (US 20100138355) and Aggarwal (US 20200342398) as applied in Claim 1, in further view of Mowat (US 20120095935).

Claim 12:

Roelofs in view of Kodger and Aggarwal teach the limitations associated with Claim 1. Roelofs teaches:

the destination locations include distribution centers within the supply chain from which the items are distributed to retail stores, and
(Roelofs - [0072] - "As will be appreciated, each tier 1, 2, 3 and 4 enterprise can have one or more sites where a supply and/or logistics chain activity occurs. The sites can, for example, be a manufacturing, processing, or treatment facility such as a factory or plant, storage facility such as a warehouse, distribution facility, mine, farm, ranch, or other agricultural facility, and the like. The various sites can be co-located or distributed depending on the application." [0106] - "It can provide the user witl1 a supply and/or logistics chain view showing all of the sites and hubs in a selected supply and/or logistics chain and the routes that connect them. The user can easily filter routes by any selected transport object, such as source or destination site.")

Roelofs in view of Kodger and Aggarwal does not explicitly teach, however Mowat, in the same field of endeavor, teaches:

the items being ready for distribution from the corresponding destination locations comprises the items having been unloaded from the loads and available for distribution to the retail stores from the distribution centers.
(Mowat - [0061-0066] - "FIG. 4A illustrates the normal DC receiving and shipping process flow from vendor pickup delivery truck into the DC and out to a store delivery truck. After the vendor pickup delivery truck 430 arrives at the retailer DC: the load is received at DC receiving 440, the goods are put away into DC inventory storage 450 (items unloaded from load), the goods are picked and packed for outbound shipping 460 (items are available for distribution from the distribution center), then the goods are loaded onto a store delivery truck 470 for shipment to the individual store(s). ... Turning to FIG. 4B, an alternative mode of interacting with the retailer DC (i.e. a "cross-docking" process) is illustrated. Instead of being delivered a long time in advance of when the goods are actually needed for outbound shipment to stores (which necessitates the storage arrangements and picking and packing illustrated in FIG. 4A), the goods can be delivered into the DC on a just in time basis. The goods actually by-pass the DC receiving 480 and DC inventory storage 490 completely. Instead, the goods come off the supply chain manager's inbound truck 520, (items unloaded from truck) go directly to the DC shipping 500 for immediate outbound shipment on store delivery trucks 510. The process enables the warehouse to pick stock for outbound orders (available for distribution) directly from the delivered units.”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs in view of Kodger, and further in view of Aggarwal with the supply chain management system of Mowat in order to provide improved distribution network visibility of orders. (Mowat – 0027)

Claim 13:

Roelofs in view of Kodger and Aggarwal further in view of Mowat teach the limitations associated with Claim 12. Roelofs does not explicitly teach, however Kodger, in the same field of endeavor, teaches:

wherein the loads comprise trucks that are transporting the items to the distribution centers.
(Kodger – [0061] – “Such a carrier-controlled facility may be where parcels or packages are introduced to the carrier system or may be an intermediate point (distribution centers) encountered by parcels during their delivery route. … Items 404 are received into and transported away from a carrier facility 400 by tractor-trailers or other transportation vehicles (including trucks, planes, trains, automobiles, etc.) or are received by the carrier from customers. Each item 404 that is received and that departs from the facility 400 is scanned or read by physically scanning the item 404 or a unit load device 406 that contains one or more item 404 and a date/time stamp of when they depart and arrive from the carrier's operations is recorded for each item.”)

Claim 14:

Roelofs in view of Kodger and Aggarwal in further view of Mowat teach the limitations associated with Claim 13. Roelofs in view of Kodger and Aggarwal does not explicitly teach, however Mowat, in the same field of endeavor, teaches:

wherein the items being ready for distribution from the corresponding destination locations is different from the items having arrived at the distribution centers in the trucks.

(Mowat - [0061-0065] - "FIG. 4A illustrates the normal DC receiving and shipping process flow from vendor pickup delivery truck into the DC and out to a store delivery truck. After the vendor pickup delivery truck 430 arrives at the retailer DC: the load is received at DC receiving 440 (items having arrived at the DC), the goods are put away into DC inventory storage 450, the goods are picked and packed for outbound shipping 460 (items are available for distribution from the distribution center), then the goods are loaded onto a store delivery truck 470 for shipment to the individual store(s).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs in view of Kodger, and further in view of Aggarwal with the supply chain management system of Mowat in order to provide improved distribution network visibility of orders. (Mowat – 0027)

Claim 15:

Roelofs in view of Kodger and Aggarwal in further view of Mowat teach the limitations associated with Claim 1. Roelofs in view of Kodger and Aggarwal does not explicitly teach, however Mowat, in the same field of endeavor, teaches:

wherein the inventory readiness dates for the items and the order metric for the order are published by the computer system and made available as reference points for multiple different actor systems within the supply chain.
(Mowat - [0080] - "Various configurations of the supporting IT infrastructure are possible. Preferably, the manager uses a transportation management system (TMS) that handles (with advance configuration, as explained elsewhere) incoming purchase orders, load creation, scheduling and report generation. To this is preferably added notification capability (e.g. for exceptions). Preferably, the system also includes separate portals for the retailer, vendors and carriers to each have customized views of the status of their outstanding and completed matters. (order metrics provided to actors involved in the order)")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs in view of Kodger, and further in view of Aggarwal with the supply chain management system of Mowat in order to provide improved distribution network visibility of orders. (Mowat – 0027)

Claim 16:

Roelofs in view of Kodger and Aggarwal in further view of Mowat teach the limitations associated with Claim 15. Roelofs does not explicitly teach, however Mowat, in the same field of endeavor, teaches:

wherein the multiple different actor systems include, at least, buyer systems that manage placement of orders, logistics systems that manage distribution of the items to the destination locations, and retail systems that manage sale of the items to consumers.
(Mowat - [0080] - "Various configurations of the supporting IT infrastructure are possible. Preferably, the manager uses a transportation management system (TMS) (logistics system) that handles (with advance configuration, as explained elsewhere) incoming purchase orders, load creation, scheduling and report generation. To this is preferably added notification capability (e.g. for exceptions). Preferably, the system also includes separate portals for the retailer (buyer/retailer), vendors and carriers to each have customized views of the status of their outstanding and completed matters.")

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs in view of Kodger, and further in view of Aggarwal with the supply chain management system of Mowat in order to provide improved distribution network visibility of orders. (Mowat – 0027)

Claim 20:

Roelofs in view of Kodger and Aggarwal in further view of Mowat teach the limitations associated with Claim 18. Roelofs does not explicitly teach, however Mowat, in the same field of the endeavor, teaches:

wherein the inventory readiness dates for the items comprise a plurality of different calendar dates.
(Mowat - [0026] - "To optimize the carriage arrangement, multiple purchase orders may be consolidated together  (each purchase order consolidated into the load can have its own inventory readiness date) according to the manager's preset optimization rules as well as the use of backhaul transportation. A specific dock availability window is assigned at which the shipment will be available at the vendor's dock to meet the scheduled delivery date." [0061-0065] – “normal DC receiving and shipping process flow from vendor pickup delivery truck into the DC and out to a store delivery truck. After the vendor pickup delivery truck 430 arrives at the retailer DC: [0062] the load is received at DC receiving 440, [0063] the goods are put away into DC inventory storage 450, [0064] the goods are picked and packed for outbound shipping 460 (inventory readiness dates picked separately for each purchase order), then [0065] the goods are loaded onto a store delivery truck 470 for shipment to the individual store(s).”)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the shipment monitoring system of Roelofs in view of Kodger, and further in view of Aggarwal with the supply chain management system of Mowat in order to provide improved distribution network visibility of orders. (Mowat – 0027)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tazume – US 20210192451– references coordination of supply chain through distribution centers.
Demaggio – US 20020138352 – references multi-tiered supply chain carrier management and distribution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G GODBOLD whose telephone number is (571)272-5036. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G. GODBOLD/Examiner, Art Unit 3628                                                                                                                                                                                                        

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628